Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-237 were canceled. 
Claims 238-280 were added. 
Claims 238-280 are pending.
Claims 267-270 and 273-279 were withdrawn from further consideration (see below).
 Claims 238-266, 271-272, and 280 are under consideration.


Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 06 January 2021 is acknowledged.
Claims 267-270 and 273-279 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 January 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 248, 256, 257 and 261 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 248 recites amino acid substitutions at specific residue numbers but it does not recite which numbering system is used. Therefore it is not clear which numbering system is used because there are multiple numbering systems. Likewise, claims 256, 257 and 261 also recite specific residue numbers but they do not recite which numbering system is used.




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 


Claims 238-266, 271-272, and 280 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see 
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot 7 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see 7 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).  Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).  The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that 
Claim Analysis
The instant claims are directed to a genus of a bispecific antigen-binding molecule comprising a monovalent arm and a bivalent arm, wherein: (a) the monovalent arm comprises a first antigen-binding moiety, wherein the C-terminus of the first antigen-binding moiety is fused to the N-terminus of a first Fc subunit; (b) the bivalent arm comprises a second antigen-binding moiety and a third antigen-binding moiety, wherein the C-terminus of the third antigen-binding moiety is fused to the N-terminus of the second antigen-binding moiety, and the C-terminus of the second antigen-binding moiety is fused to an N-terminus of a second Fc subunit; and (c) the first Fc subunit is associated with the second Fc subunit to form an Fc domain, wherein the first antigen-binding moiety is capable of specific binding to CD3, and the second antigen-binding moiety and the third antigen-binding moiety are each capable of specific binding to HER2.
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. 
Claim 244 recites “the VHB1 and the VHB2 share at least 95% sequence identity and the VLB1 and the VLB2 share at least 95% sequence identity”. Therefore, claim 244 encompasses the bispecific antigen binding molecule wherein the sequence variation occurs in HVR-H1-3 or HVR-L1-3 because of claim limitation “at least 95% sequence identity”. In this case, specific sequences for all six CDRs required for the specific binding to antigen are not defined.
Even though claim 249 recites specific sequences for all six CDRs, claim 249 encompasses the bispecific antigen binding molecule wherein specific sequences of only 3 CDRs for only VH or for only VL are defined due to the conjunction “or”. For example, subpart (a) of claim 249 encompasses the bispecific antigen binding molecule wherein VHB1 comprises HVR-H1-3 comprising the amino acid sequence of SEQ ID NO: 11, 19 and 20; and the VLB2 comprises HVR-L1-3 comprising the amino acid sequence of SEQ ID NO: 21, 22 and 26 because of “the VHB1 and/or the VHB2” and “the VLB1 and/or the VLB2”.  In this case, only 3 CDR sequences are defined for VHB1 but not for VLB1 of the second antigen binding moiety. Likewise, only 3 CDR sequences are defined for VLB2 but not for VHB2 of the third antigen binding moiety. This also applies to all other subparts of claim 249.
Claim 250 (a) recites “the VHB1 and/or the VHB2 comprises an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 24 and the VLB1 and/or the VLB2 comprises an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 27”. Therefore, claim 250 encompasses the bispecific antigen binding molecule wherein the sequence variation occurs in HVR-H1-3 or HVR-L1-3 in VH or VL because of claim limitation “at least 95% sequence identity”. In this case, specific sequences for all six CDRs required for the specific binding to antigen are not defined.  In addition, claim 250 encompasses the bispecific antigen binding molecule wherein specific sequences of only 3 CDRs for only VH or for only VL are defined due to the conjunction “or”. For example, subpart (a) of claim 250 encompasses the B1 comprises an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 24, and the VLB2 comprises an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 27 because of “the VHB1 and/or the VHB2” and “the VLB1 and/or the VLB2”.  In this case, only 3 CDR sequences are defined for VHB1 but not for VLB1 of the second antigen binding moiety. Likewise, only 3 CDR sequences are defined for VLB2 but not for VHB2 of the third antigen binding moiety. This also applies to all other subparts of claim 250.
Claims 252-253 and 265-266 encompass the bispecific antigen binding molecules wherein the sequence variation occurs in HVR-H1-3 or HVR-L1-3 because of claim limitation “at least 95% sequence identity”. In this case, specific sequences for all six CDRs required for the specific binding to antigen are not defined.
In addition, claim 266 recites specific sequences SEQ ID NO: 57, 61, 81, 83, 85 and 87 which are heavy chain sequences for bivalent arm. It does not recite specific sequences for light chain for bivalent arm. Therefore, claim 266 fails to recite specific sequences for all 6 CDRs for heavy chain and light chain required for specific binding to antigen. 
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., only 3 CDR without defining specific sequences for all six CDRs for heavy and light chain variable regions).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the genus of antibodies that would bind to CD3 and HER2 by the disclosure of a partial antibody sequence (e.g., only 3 CDR sequences only for VH or VL) as the instant claim broadly claimed.
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

                


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 238-244, 254-256, 258-261, 271-272 and 280 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/143524A2 (hereinafter WO ‘524; IDS) and Brinkmann et al (MAbs. 9(2): 182-212, 2017; IDS).
Regarding claim 238, WO ‘524 teaches a bispecific antibodies which comprise one antigen-binding region binding to an epitope of human epidermal growth factor receptor 2 (HER2) and one antigen-binding region binding to human CD3 (abstract). 
Regarding claim 239, WO ‘524 teaches that Trastuzumab is a recombinant, humanized monoclonal antibody directed against domain IV of the HER2 protein (page 1).

Regarding claims 242-244, WO ‘524 teaches that in another aspect of the present invention, the bispecific HER2 X CD3 antibody comprises a first and a second Fab arm comprising a first and a second antigen binding region, respectively (page 57).
Regarding claim 254, WO ‘524 teaches that the first and second Fc-regions may each be of any isotype, including, but not limited to IgG1, IgG2, IgG3 and IgG4 (page 58, third paragraph).
Regarding claim 255-256, WO ‘524 teaches that one or both of the antibodies have been engineered to reduce or increase the binding to the neonatal Fc receptor (page 71, first paragraph). WO ‘524 teaches that N297Q mutants of the same antibodies were generated to make the Fc-domain of the antibodies inert. An inert Fc-domain prevents the antibody to interact with Fc-receptors present on monocytes (page 132, last paragraph).
Regarding claim 258, WO ‘524 teaches that in one embodiment, one or both Fc-regions are effector-function-deficient. For example, the Fc-region may be of an IgG4 isotype, or a non-IgG4 type, e.g. IgG1, IgG2 or IgG3, which has been mutated such that the ability to mediate effector functions, such as ADCC, has been reduced or even eliminated (page 58, fourth paragraph).
Regarding claims 259-260, WO ‘524 teaches that another strategy to promote formation of heterodimers over homodimers is a "knob-into-hole" strategy in which a protuberance is introduced on a first heavy-chain polypeptide and a corresponding 
Regarding claim 261, WO ‘524 teaches that the first Fc-region has an amino acid substitution at a position selected from the group consisting of 409, 366, 368, 370, 399, 405 and 407, and said second Fc-region has an amino acid substitution at a position selected from the group consisting of 405, 366, 368, 370, 399, 407, and 409, and wherein said first Fc-region and said second Fc-region are not substituted in the same positions (claim 33).
Regarding claim 271, WO ‘524 teaches a bispecific HER2 X CD3 antibody linked or conjugated to one or more therapeutic moieties, such as a cytotoxin (page 83).
Regarding claim 272, WO ‘524 teaches a pharmaceutical composition comprising a bispecific HER2 X CD3 antibody as defined herein, and a pharmaceutically acceptable carrier (page 83).
Regarding claim 280, WO ‘524 teaches a kit comprising a bispecific HER2 X CD3 antibody (page 94, first paragraph). Although WO ‘524 does not teach expressly “a package insert comprising instructions for administering the composition”, nonfunctional printed matter does not distinguish claimed product from otherwise identical prior art product (see MPEP 2112.01.III). 
However, WO ‘524 does not teach a third antigen binding moiety capable of specific binding to HER2.
Regarding claims 238 and 242-244, Brinkmann et al teaches a bispecific antibody comprising a monovalent arm and a bivalent arm wherein the bivalent arm 
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO ‘524 and Brinkmann et al to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would use the bispecific antibody format with a monovalent arm and bivalent arm taught by Brinkmann et al in order to make a bispecific trivalent antibody of instant application. There would be two possible alternative options for the bivalent arm to binds to HER2 or CD3, but it would be obvious for one of ordinary skill in the art to try the finite number of alternative options.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. One of ordinary skill in the art would use the bispecific antibody format with a monovalent arm and bivalent arm taught by Brinkmann et al in order to make a bispecific trivalent antibody of instant application. There would be two possible alternative options for the bivalent arm to binds to HER2 or CD3, but it would be obvious for one of ordinary skill in the art to try the finite number of alternative options. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 238-249, 254-256, 258-261, 271-272 and 280 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/143524A2 (hereinafter WO ‘524; IDS) and Brinkmann et al (MAbs. 9(2): 182-212, 2017; IDS) as applied to claims 238-244, 254-256, 258-261, 271-272 and 280 above, and further in view of US patent No. 7435797 (hereinafter patent ‘797; IDS).
Regarding claims 238-244, 254-256, 258-261, 271-272 and 280, teachings of WO ‘524 and Brinkmann et al were discussed above.
However, WO ‘524 and Brinkmann et al do not teach amino acid substitutions N54E, D98A, D98T, F100A, and/or Y102V in VH of the second and third antigen binding binding moieties and N30S, Y55E, and/or H91A in VL of the second and third antigen binding binding moieties.
Regarding claims 245-246, patent ‘797 teaches Y102(VH)V mutation in anti-HER2 antibody (column 3, second paragraph from bottom). 
Regarding claims 247-248, patent ‘797 teaches N30(VL)S mutation in anti-HER2 antibody (column 3, fourth paragraph).
Regarding claim 249, patent ‘797 teaches SEQ ID NO: 2 which comprises SEQ ID NO: 11, 19 and 20 of instant application (see below for result 92 of 11fus19fus20.rai). Subpart (a) of claim 249 encompasses an antibody which comprises specific sequences for only HVR-H1-3 of VHB1 but does not have specifically defined sequences for HVR-L1-3 of VLB1 because of the conjunction “or”. Therefore, patent ‘797 teaches the limitations of instant claim 249.  

Result 92 of 11fus19fus20.rai

    PNG
    media_image1.png
    623
    726
    media_image1.png
    Greyscale


Patent ‘797 teaches the finding that particular amino acids of the humanized anti-HER2 antibody hu4D5-8, determined by alanine scanning to be necessary for antigen binding, and other amino acids found by alanine scanning to be relatively unimportant for antigen binding, may be substituted to produce variants having high affinity for HER2 (column 2, last paragraph).

	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. One of ordinary skill in the art would incorporate amino acid substitutions taught by patent ‘797 to anti-HER2 antibody in order to produce antibodies having high affinity for HER2. One of ordinary skill in the art would also substitute the HER2 antibody with the HER2 antibody of patent ‘797 to form a bispecific trivalent antibody comprising SEQ ID NO: 11, 19, and 20 of instant application as claimed in claim 249 (a). In this case, there is simple substitution of one known element for another to obtain predictable results. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 238-244, 250, 254-256, 258-261, 271-272 and 280 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/143524A2 (hereinafter WO ‘524; IDS) and Brinkmann et al (MAbs. 9(2): 182-212, 2017; IDS) as applied to claims 238-244, 254-256, 258-261, 271-272 and 280 above, and further in view of US patent No. 10000576 (hereinafter patent ‘576; PTO-892).
Regarding claims 238-244, 254-256, 258-261, 271-272 and 280, teachings of WO ‘524 and Brinkmann et al were discussed above.
However, WO ‘524 and Brinkmann et al do not teach sequence for VH and VL of second and third antigen binding moieties.
Regarding claim 250, patent ‘576 teaches SEQ ID NO: 3 which is 100 % identical to SEQ ID NO: 24 of instant application (see below for result 1 of 24.rai). Patent ‘576 teaches SEQ ID NO: 47 which is 98.9 % identical to SEQ ID NO: 27 of instant application (see below for result 2 of 27.rai). Therefore, patent ‘576 teaches claim limitations as claimed in instant claim 250 (a).


Result 1 of 24.rai

    PNG
    media_image2.png
    616
    582
    media_image2.png
    Greyscale


Result 2 of 27.rai

    PNG
    media_image3.png
    613
    583
    media_image3.png
    Greyscale


	Regarding claim 272, patent ‘576 teaches a pharmaceutical composition comprising an antigen binding construct and a pharmaceutically acceptable carrier (column 42, lines 37-41).
Regarding claim 280, patent ‘576 teaches kit comprising one or more antigen binding constructs (column 49, line 65-66). The kit may optionally contain instructions or 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO ‘524, Brinkmann et al, and patent ‘576 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would substitute HER2 antibody portion of the bispecific antibody with the HER2 antibody with the specific sequences of VH and VL taught by patent ‘576 to make the bispecific antibody of instant claim 250 in order to generate an art equivalent bispecific antibody. In this case, there is simple substitution of one known element for another to obtain predictable results (see MPEP 2141(III)). Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. One of ordinary skill in the art would use the specific sequences for VH and VL of HER2 antibody taught by patent ‘576 to make the bispecific antibody of instant claim 250. Here there is simple substitution of one known element for another to obtain predictable results (see MPEP 2141(III)).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



s 238-244, 250-256, 258-261, 271-272 and 280 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/143524A2 (hereinafter WO ‘524; IDS), Brinkmann et al (MAbs. 9(2): 182-212, 2017; IDS) and US patent No. 10000576 (hereinafter patent ‘576; PTO-892) as applied to claims 238-244, 250, 254-256, 258-261, 271-272 and 280 above, and further in view of US patent No. 10561686 (hereinafter patent ‘686; PTO-892).
Regarding claims 238-244, 250, 254-256, 258-261, 271-272 and 280, teachings of WO ‘524, Brinkmann et al and patent ‘576 were discussed above.
However, WO ‘524, Brinkmann et al and patent ‘576 do not teach SEQ ID NO: 1, 2, 3, 4, 5 and 6 for HVR-H1-3 and HVR-L1-3 of CD3 antibody.
Regarding claims 251 and 253, patent ‘686 teaches SEQ ID NO: 51 which comprises SEQ ID NO: 1, 2 and 3 of instant application (see below for result 6 of 1fus2fus3.rai). Patent ‘686 teaches SEQ ID NO: 14 which comprises SEQ ID NO: 4, 5 and 6 of instant application (see below for result 29 of 4fus5fus6.rai).
Regarding claim 252, patent ‘686 teaches SEQ ID NO: 51 which is 100 % identical to SEQ ID NO: 7 of instant application (see below for Result 5 of 7.rai). Patent ‘686 teaches SEQ ID NO: 50 which is 100 % identical to SEQ ID NO: 8 of instant application (see below for Result 5 of 8.rai). 



Result 6 of 1fus2fus3.rai

    PNG
    media_image4.png
    506
    573
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    186
    586
    media_image5.png
    Greyscale


Result 29 of 4fus5fus6.rai

    PNG
    media_image6.png
    505
    477
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    189
    581
    media_image7.png
    Greyscale


Result 5 of 7.rai

    PNG
    media_image8.png
    509
    481
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    196
    587
    media_image9.png
    Greyscale


Result 5 of 8.rai

    PNG
    media_image10.png
    508
    472
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    196
    585
    media_image11.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO ‘524, Brinkmann et al, 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. In this case, there is simple substitution of one known element for another to obtain predictable results (see MPEP 2141(III)).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 238-244, 254-256, 258-264, 271-272 and 280 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/143524A2 (hereinafter WO ‘524; IDS) and Brinkmann et al (MAbs. 9(2): 182-212, 2017; IDS) as applied to claims 238-244, 254-256, 258-261, 271-272 and 280 above, and further in view of US patent No. 10105391 (hereinafter patent ‘391; PTO-892).

However, WO ‘524 and Brinkmann et al do not teach the peptide linker.
Regarding claims 262-264, patent ‘391 teaches SEQ ID NO: 45 which is same peptide linker as SEQ ID NO: 50 of instant application (see below for Result 2 of 50.rai).

Result 2 of 50.rai

    PNG
    media_image12.png
    545
    654
    media_image12.png
    Greyscale



	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. One of ordinary skill in the art would use the peptide linker taught by patent ‘391 in order to fuse the third antigen binding moiety to the second antigen binding moiety. It is known in the art that peptide linkers are needed between protein domains to allow the protein domains to form the desired structure. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



s 238-244, 254-256, 258-264, 266, 271-272 and 280 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/143524A2 (hereinafter WO ‘524; IDS), Brinkmann et al (MAbs. 9(2): 182-212, 2017; IDS) and US patent No. 10105391 (hereinafter patent ‘391; PTO-892) as applied to claims 238-244, 254-256, 258-264, 271-272 and 280 above, and further in view of US2020/0339686 (hereinafter PGPub '686; PTO-892).
	Regarding claims 238-244, 254-256, 258-264 and 271-272, teachings of WO ‘524, Brinkmann et al and patent ‘391 were discussed above.
	However, WO ‘524, Brinkmann et al and patent ‘391 do not teach an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 57.
	Regarding claim 266, PGPub '686 teaches SEQ ID NO: 52 which has 95.1% sequence identity to SEQ ID NO: 57 of instant application (see SCORE, 57.rapbm, result 45).
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO ‘524, Brinkmann et al, patent ‘391 and PGPub '686 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would substitute HER2 antibody portion of bispecific antibody with HER2 antibody with the specific sequence having 95.1% sequence identity to SEQ ID NO: 57 of instant application as taught by PGPub '686 in order to generate an art equivalent bispecific antigen binding molecule. In this case, there is simple substitution of one known element for another to obtain predictable results (see MPEP 2141(III)). Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHEOM-GIL CHEONG/Examiner, Art Unit 1643    

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643